Exhibit 10.5

 

[CURIS Letterhead]

 

August 17, 2004

 

VIA HAND DELIVERY

 

Richard P. Shea
Vice President, Chief Financial Officer
Momenta Pharmaceuticals, Inc.
43 Moulton Street
Cambridge, MA  02138

 

Re:                               Expiration of Sublease dated February 25, 2002
(“Sublease”) between Curis, Inc. (formerly known as Ontogeny, Inc.)
(“Sublessor”) and Momenta Pharmaceuticals (formerly known as Mimeon, Inc.)
(“Subleasee”)

 

Dear Richard:

 

Per my discussions with Alan L. Crane, Chairman and Chief Executive Officer of
Momenta, on August 2, 2004, Curis and Momenta hereby agrees as follows:

 

1.             The Sublease Term expires on August 31, 2004;

 

2.             Momenta has requested, and Curis hereby agrees to grant to
Momenta, an additional fifteen (15) calendar days to vacate the Premises, as
such term is defined in the Sublease (the “Extension Period”);

 

3.             Momenta hereby represents and warrants that it shall vacate the
Premises no later than the end of the business day on September 15, 2004;

 

4.             Momenta hereby acknowledges that time is of the essence for Curis
to proceed with the building of an animal facility on the Premises in order for
Curis to relocate its animal facility from 61 Moulton Street to the Premises as
soon as possible;

 

5.             In the event that Momenta fails to vacate the Premises by the end
of the business day on September 15, 2004, Momenta shall pay to Curis, in
addition to all rental and other charges due and accrued under the Sublease
prior to the expiration of the Sublease Term and Extension Period, a daily use
and occupancy charge at the annual rate of $100.00 per square foot (NNN basis)
(i.e., $1,448.09 per day) commencing on September 16, 2004 until Momenta vacates
the Premises.  Except as provided in paragraph 6, below, such use and occupancy
charge shall be in lieu of Fixed Rent under the Sublease and in lieu of any
damages incurred by Curis as a result of Momenta’s holding over beyond September
15, 2004;

 

--------------------------------------------------------------------------------


 

6.             In addition, if such holdover continues beyond September 30, 2004
then Momenta shall indemnify, defend and hold Curis harmless from and against
any and all damages which Curis may suffer on account of Momenta’s holdover on
the Premises after such date;

 

7.             Notwithstanding the expiration of the Sublease, the terms and
conditions of the Sublease shall apply during the Extension Period and until
such time that Momenta vacates the Premises; and

 

8.             For avoidance of doubt, Momenta shall continue to pay to Curis
all rental and other charges due under the Sublease through the expiration of
the Extension Period even if Momenta vacates the Premises prior to the
expiration of the Extension Period.

 

If you are in agreement with the foregoing, please countersign two originals and
return both to my attention.  Once FPRP signs then I will return one original to
your attention.

 

In the meantime, please do not hesitate to contact me if you have any questions.

 

Very truly yours,

 

/s/ Michael P. Gray

 

Michael P. Gray

Vice President, Finance and

Chief Financial Officer

 

[Signature Page To Follow]

 

2

--------------------------------------------------------------------------------


 

Accepted and Agreed to by:
by Prime Lessor:

Acknowledged and Agreed to

 

 

 

 

/s/ Richard P. Shea

 

/s/ [illegible]

 

Richard P. Shea

Fresh Pond Research Park Trust

Vice President, Chief Financial Officer

By its Trustee, FPRP Moulton, LLC

Momenta Pharmaceuticals, Inc.

 

 

3

--------------------------------------------------------------------------------